Citation Nr: 1719943	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative changes of the cervical spine with disc bulge, to include as secondary to the service-connected lumbar spine degenerative joint disease (DJD) and shoulder disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to November 2006, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in June 2014.  

The Board notes that VA records show the Veteran has perfected an appeal from issues addressed in a May 2015 rating decision and that in his November 2016 VA Form 9 he requested a video conference hearing.  As these matters are pending further development and have not been certified for appellate review, they are noted here only for administrative clarification purposes.


FINDING OF FACT

The evidence shows that the Veteran's degenerative changes of the cervical spine with disc bulge was manifest to a compensable degree within one year of his retirement from active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the cervical spine with disc bulge have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in July 2008 and the September 2012 Board hearing transcript.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There has been substantial compliance with all pertinent VA law and regulations.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

In this case, service records show the Veteran retired from active service in November 2006.  Although the available service treatment records are negative for treatment associated with the present claim, private treatment records dated in July 2007 include magnetic resonance imaging (MRI) scan findings most likely representative of discogenic-type degenerative changes at C3-C4 with small anterior and posterior osteophytes and intervertebral disc space narrowing.  Intervertebral disc space narrowing was also noted at C5-C6 with small anterior and posterior osteophytes.  The examiner's impression was areas of posterior osteophyte, small disc protrusions, and disc bulge causing mild central canal and nerve root canal stenosis.  

VA examination in March 2016 included diagnoses of degenerative arthritis of the cervical spine, degenerative disc disease of the cervical spine, and right cervical radiculopathy.  Although the examiner noted the date of diagnoses in 2008, there is no indication the July 2007 MRI report was reviewed.  

Based upon the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's degenerative changes of the cervical spine with disc bulge was manifest to a compensable degree within one year of his retirement from active service.  The July 2007 MRI scan findings demonstrate the existence of a compensable disability at that time and the findings are consistent with the subsequent treatment and examination reports.  Therefore, entitlement to service connection is warranted.


ORDER

Entitlement to service connection for degenerative changes of the cervical spine with disc bulge is granted.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


